Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “... providing by the cloud service user-specific execution containers ... to have an associated service secret key and a corresponding user public key to access the individual user-specific execution container; ... receive a user public key from the user and to send a service public key to the user ... for encryption and decryption of information; receiving ... service access request comprising the user public key; launching ... a user-specific execution container for the user based on the received user public key and a service secret key corresponding to the service public key and the user public key; receiving ... from the user, the model specification and input data for as stimuli for the model specification and encrypted at least by the user public key; running the user-specific execution container for the user, to perform at least: generating, by the cloud service, native code from the model specification; executing, by the cloud service, the computing task by executing the native code as a native process with the input data as stimuli; and providing, by the cloud service, results of the computing task to the user using at least the user public key,” when taken in context with other features of the independent claim as a whole.

Asanghanwa et al., U.S. 2020/0153623 A1, teaches systems and methods for establishing trust in cloud edge devices whereby decentralized credentialing provides for unique device keys and cloud module identities verifiable by the cloud system, but does not more particularly teach a user-specific execution container being provided to a user to facilitate native code generation based on a submitted model specification and input data, initializing the user-specific execution container based on obtaining a user-specific public key, a service secret key, and a service public key, encrypting model specification and input data based on the keys exchanged, performing a native process using the generated native code, and returning results to the user;
O. Mazonka, N. G. Tsoutsos and M. Maniatakos, "Cryptoleq: A Heterogeneous Abstract Machine for Encrypted and Unencrypted Computation," teaches systems and methods for performing general-purpose computations on encrypted programs, using a heterogeneous cryptologically protected ecosystem, but does not more particularly teach a user-specific execution container being provided to a user to facilitate native code generation based on a submitted model specification and input data, initializing the user-specific execution container based on obtaining a user-specific public key, a service secret key, and a service public key, encrypting model specification and input data based on the keys exchanged, performing a native process using the generated native code, and returning results to the user; and
Robinson et al., U.S. 9,703,965 B1, teaches systems and methods for flexible credential protection whereby encrypted containers are provided to users and comprise encrypted data items, but does not more particularly teach a user-specific execution container being provided to 
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 8, 15 and 20 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-6, 9-10, 12-14 and 21 depend from claim 1 and claims 16-17 and 19 depend from claim 15, and are also allowable at least based on their dependence from allowable independent claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

/Andrew M. Lyons/Examiner, Art Unit 2191